Exhibit 10.1

 
STATE OF FLORIDA DEPARTMENT OF TRANSPORTATION
PURCHASE AGREEMENT
 
575-030-07
RIGHT OF WAY
OGC – 06/10
Page 1 of 5

 

 ITEM SEGMENT NO.:
 
 405270-1

 
 DISTRICT:
 
 08
 
 FEDERAL PROJECT NO.:
 
 N/A
 
 STATE ROAD NO.:
 
 589 (Suncoast 2)

 
 COUNTY:
 
 Hernando

 
 PARCEL NO.:
 
 101
 

 

 Seller:
 Sugarmill Woods, Inc.
 
 

 

Buyer: State of Florida, Department of Transportation
 
Buyer and Seller hereby agree that Seller shall sell and Buyer shall buy the
following described property pursuant to the following terms and conditions:
 
I.
Description of Property
 
(a)
Estate being purchased:      ☒
Fee Simple
Permanent Easement
Temporary Easement
Leasehold



 (b) Real propery described as: 


 405270-1 Parcel 101 a portion of Sugarmill Woods, Palm Village Subdivision as
per O.R. Book 298 page 647 and O.R. Book
  




 (c) Personal propety


 N/A

 



 (d) Outdoor advertising structure(s) permit number(s)


 N/A




 Buildings, structures, fixtures and other improvements owned by others:

 N/A




These items are NOT included in this agreement. A separate offer is being, or
has been, made for these items.
 
II.
PURCHASE PRICE
 
(a)
Real Property
 
Land
1.
$ 2,500,000.00                                      
Improvements
2.
$ 0.00                                      
Real Estate Damages (Severance/Cost-to-Cure)
3.
$ 500,000.00                                      
 
Total Real Property
4.
$ 3,000,000.00
(b)
Total Personal Property
5.
$ 0.00                                      
(c)
Fees and Costs
 
 
 
Attorney Fees
6.
$ 337,560.00                                      
Appraiser Fees
7.
    $ 29,620.00

Engineer Fees - $42,851.40
 
 
Planner Fees - $25,256.48
 
 

Fee(s)
8.
    $ 68,107.88

 
Total Fees and Costs
9.
$ 435,287.88
(d)
Total Business Damages
10.
$ 0.00                                      
(e)
Total of Other Costs
11.
$ 0.00
 
List:                                                      
 
 



Total Purchase Price                                                       (Add
Lines 4, 5, 9, 10 and 11)   
$ 3,435,287.88   
(f)
Portion of Total Purchase Price to be paid to
$ 3,000.000.00
 
Seller by Buyer at Closing
 
(g)
Portion of Total Purchase Price to be paid to
$ 0.00                                      
 
Seller by Buyer upon surrender of possession
 

 
 

 
 
575-030-07
RIGHT OF WAY
OGC – 06/10
Page 2 of 5

 
III.
Conditions and Limitations
 
(a)
Seller is responsible for all taxes due on the property up to, but not
including, the day of closing.
 
(b)
Seller is responsible for delivering marketable title to Buyer. Marketable title
shall be determined according to applicable title standards adopted by the
Florida Bar in accordance with Florida Law subject only to those exceptions that
are acceptable to Buyer. Seller shall be liable for any encumbrances not
disclosed in the public records or arising after closing as a result of actions
of the Seller.
 
(c)
Seller shall maintain the property described in Section I of this agreement
until the day of closing. The property shall be maintained in the same condition
existing on the date of this agreement, except for reasonable wear and tear.
 
(d)
Any occupancy of the property described in Section I of this agreement by Seller
extending beyond the day of closing must be pursuant to a lease from Buyer to
Seller.
 
(e)
The property described in Section I of this agreement is being acquired by Buyer
for transportation purposes under threat of condemnation pursuant to Section
337.25 Florida Statutes.
 
(f)
Pursuant to Rule 14-10.004, Florida Administrative Code, Seller shall deliver
completed Outdoor Advertising Permit Cancellation Form(s), Form Number
575-070-12, executed by the outdoor advertising permit holder(s) for any outdoor
advertising structure(s) described in Section I of this agreement and shall
surrender, or account for, the outdoor advertising permit tag(s) at closing.
 
(g)
Seller agrees that the real property described in Section I of this agreement
shall be conveyed to Buyer by conveyance instrument(s) acceptable to Buyer.
 
(h)
Seller and buyer agree that this agreement represents the full and final
agreement for the herein described sale and purchase and no other agreements or
representations, unless incorporated into this agreement, shall be binding on
the parties.
 
(i)
Other:
    Seller agrees the purchase price reflected in Section II includes
compensation for all fees, costs and business claims, if any.

 
(j)
Seller and Buyer agree that a real estate closing pursuant to the terms of this
agreement shall be contingent on delivery by Seller of an executed Public
Disclosure affidavit in accordance with Section 286.23, Florida Statutes.
 
IV.
Closing Date
 
The closing will occur no later than 60 days after Final Agency Acceptance.
 
V.
Typewritten or Handwritten Provisions
 
Any typewritten or handwritten provisions inserted into or attached to this
agreement as addenda must be initialed by both Seller and Buyer.
☒  There is an addendum to this agreement. Page 4 & 5  is made a part of this
agreement.
☐  There is not an addendum to this agreement.
 
 

 
 
575-030-07
RIGHT OF WAY
OGC – 06/10
Page 3 of 5

 
VI.
Seller and Buyer hereby acknowledge and agree that their signatures as Seller
and Buyer below constitute their acceptance of this agreement as a binding real
estate contract.
 
It is mutually acknowledged that this Purchase Agreement is subject to Final
Agency Acceptance by Buyer pursuant to Section 119.0711, Florida Statutes. A
closing shall not be conducted prior to 30 days from the date this agreement is
signed by Seller and Buyer to allow public review of the transaction. Final
Agency Acceptance shall not be withheld by Buyer absent evidence of fraud,
coercion, or undue influence involving this agreement. Final Agency Acceptance
shall be evidenced by the signature of Buyer in Section VII of this agreement.
 
 Seller(s)
 
 
 
 Buyer
 
 
 
 
 
 
 
 /s/ Laurence A. Schiffer

 3/25/16

 
 
 State of Florida Department of Transportation
 
 Signature
 Date
 
 
 
 
  
 
 
 
 BY:  /s/ Nick Bowman
 4/27/16
 Laurence A. Schiffer, President
 
 
 
 Signature
 Date
 Type or print name
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Nick Bowman – Dep. R/W Mgr. – Production
 
 Signature
 Date
 
 
 Type or print name
 
 
 
 
 
 
 
 
 
 
 
 
 
 Type or print name
 
 
 
 
 

 
VII.
FINAL AGENCY ACCEPTANCE
 
The Buyer has granted Final Agency Acceptance this    day of 

 BY:
/s/ Joseph D. Jeffers  

 
 
Joseph D. Jeffers – Right of Way Manager
 
 
Signature
 
 
Type or print name and title
 





 Legal Review:
[Illegible signature]

 Date



_______________________________________________________________________

 Type or print name and title
 
 

 
575-030-07
RIGHT OF WAY
OGC – 06/10
Page 4 of 5

 
ADDENDUM
 
 
The Buyer and Seller agree to the following:
 
1.
The provisions contained in this Addendum shall supersede any conflicting
provisions in the body of the Purchase Agreement.
2.
Buyer and Seller are parties to that certain Purchase & Sale Agreement for real
property of Seller identified as Item Segment No. 405270-1 in District 8, Parcel
104 (the “Contingency Contract”). It shall be a condition precedent to Seller's
obligation to proceed to closing on the transaction contemplated by this
agreement that there shall be a simultaneous closing of the transaction
contemplated by the Contingency Contract. Should the transaction contemplated by
the Contingency Contract fail to proceed to closing in accordance with the terms
thereof for any reason, Seller shall be entitled to terminate this agreement
upon notice to Buyer, whereupon this agreement shall terminate and the parties
shall have no further rights or obligations hereunder, except those which by
their express terms are intended to survive such termination.
 
3.
Seller shall have no obligation to cure title defects objectionable to Buyer.
 
4.
Buyer shall notify Seller of title defects unacceptable to Buyer in writing and
within ten
(10) days thereafter, Seller shall advise Buyer whether or not Seller shall
attempt cure thereof.
a.
If Seller elects to attempt cure, Seller shall have a period of forty-five (45)
days within which to attempt cure.
 
b.
If Seller does not elect to cure or if having so elected Seller shall be unable
to effectuate such cure in a commercially reasonable manner (as determined by
Seller in its sole and absolute discretion), Seller shall notify Buyer of the
same, whereupon Buyer may within ten (10) days thereafter elect either:
 
(i)
terminate this agreement upon written notice to Seller, in which event this
agreement and the Contingency Contract shall both terminate and the parties
shall have no further rights or obligations hereunder, except those which by
their express terms are intended to survive such termination; or
 
(ii)
to accept such title as Seller is able to convey and proceed to Closing without
reduction in the Purchase Price for the uncured title defects.
 
In the event Buyer does not timely provide notice of termination pursuant to
paragraph (i) above, Buyer will conclusively be deemed to have elected to
proceed pursuant to paragraph (ii) above.
 
 

 
 
575-030-07
RIGHT OF WAY
OGC – 06/10
Page 5 of 5

 
5.
Seller has advised that the sale of the subject property together with the lands
subject to the Contingency Contract requires approval of the shareholder(s) of
the Seller. Accordingly, Seller's obligations under this agreement are expressly
conditioned upon the approval of both this agreement and of the Contingency
Contract by Seller's shareholders (“Shareholder Consent”) in accordance with the
terms of Seller's organizational documents. Seller shall make all disclosures to
Seller's shareholder(s), shall make any filings, and shall take all commercially
reasonable efforts to obtain Shareholder Consent in a timely manner from and
after the Effective Date of this agreement.
 
6.
The Closing Date shall not occur until Seller has obtained and delivered to
Buyer reasonable evidence that Seller has obtained of Shareholder Consent.
Seller shall obtain Shareholder Consent within seventy-five (75) days of the day
of Final Agency acceptance of both this agreement and the Contingency Contract.
Provided, however, in the event Seller has not obtained Shareholder Consent on
or before May 31, 2016, either party may terminate both this agreement and the
Contingency Contract upon written notice to the other party given prior to
Seller obtaining Shareholder Consent, whereupon this agreement and the
Contingency Contract shall both terminate and the parties shall have no further
rights or obligations hereunder, except those which by their express terms are
intended to survive such termination.
 
 
Signed and dated this    26th    day of          April          , 2016, by and
between:
 
 Seller
 
 
 
 Buyer
 
 
 
 
 
 
 
 Sugarmill Woods, Inc.
 
 
 
 State of Florida Department of Transportation
 
 
 
 
 
 
 
 /s/ Laurence A. Schiffer
 3/25/16
 
 
 /s/ Nick Bowman
 4/27/16
 Signature
 Date
 
 
 Signature
 Date
 
 
 
 
 
 
 Laurence A. Schiffer, President
 
 
 
 BY: Nick Bowman, Deputy RW Manager
 
 Type or print name
 
 
 
 Type or print name
 

 
 
 
